DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ajalesh P. Gopi  (US 2017/0132401 A1).
	As per claim 1, Gopi teaches “a method comprising: receiving a data file including a dataset into a collaborative dataset consolidation system responsive to receiving a user input signal originating a first user interface,” ([0014-0015], [0022]); 

“forming a second atomized dataset including the first atomized dataset and one or more other atomized datasets,” ([0014-0015], [0022]);
“receiving data representing a federated query into the collaborative dataset consolidation system, the query being associated with an identifier,” ([0014-0015], [0022]);
“identifying a subset of the second atomized dataset relevant to the federated query, wherein portions of the second atomized dataset are disposed in different data repositories,” ([0014-0015], [0022]);
“generating results of the federated query; and generating data representing a notification that the second atomized dataset is queried,” ([0014-0015], [0022]).
	As per claim 2, Gopi further shows “wherein further comprising: generating a plurality of sub-queries each of which is configured to access at least one of the different data repositories,” ([0014-0015], [0022]).
	As per claim 3, Gopi further shows “wherein generating the plurality of sub-queries further comprises: receiving data representing the federated query,” ([0019],[0034, [0036], [0038]]).

	As per claim 5, Gopi further shows “transmitted the data representing the notification to a second user interface,” ([0014-0015], [0022]).
	As per claim 6, Gopi further shows “transmitted the data representing the notification to an activity feed portion of a second user interface,” ([0014-0015], [0022]).  
	As per claim 7, Gopi further shows “wherein generating the plurality of sub-queries comprises: classifying query portions,” ([0014-0015], [0022]).
	As per claim 8, Gopi further shows “wherein classifying the query portions comprises: identifying a classification type for a portion of the query,” ([0014-0015], [0022]). 
	As per claim 9, Gopi further shows “wherein the datasets comprise linked data points,” ([0032]). 
	As per claim 10, Gopi further shows “wherein linked data points comprise triples,’ (([0019],[0034, [0036], [0038]])).
	As per claim 11, Gopi further shows “wherein at least one triple of the triples are formatted to comply with a Resource Description Framework (“RDF”) data model,” (([0019],[0034, [0036], [0038]])). 

a processor configured to execute instructions, the processor being configured to: receive a data file including a dataset into a collaborative dataset consolidation system responsive to receiving a user input signal originating a first user interface,” ([0014-0015], [0022]); 
“format the dataset to form a first atomized dataset including atomized data points each including data representing at least two objects and an association between the two objects,” ([0014-0015], [0022]); 
“form a second atomized dataset including the first atomized dataset and one or more other atomized datasets,” ([0014-0015], [0022]); 
“receive data representing a query into the collaborative dataset consolidation system, the query being associated with an identifier; identify a subset of the second atomized dataset relevant to the query, wherein portions of the second atomized dataset are disposed in different data repositories; generate a plurality of sub-queries each of which is configured to access at least one of the different data repositories,’ ([0014-0015], [0022]); and 
“retrieving data representing query results from the at least one of the different data repositories,” ([0014-0015], [0022]).

“generate data representing a notification that the second atomized dataset is queried,” ([0019],[0034, [0036], [0038]]).
	As per claim 14, Gopi further shows “wherein the processor is further configured to: transmit the data representing the notification to a second user interface,’ ([0014-0015], [0022]). 
	As per claim 15, Gopi further shows “wherein the processor is further configured to: transmit the data representing the notification to an activity feed portion of a second user interface,” ([0014-0015], [0022]). 
	As per claim 16, Gopi further shows “wherein the processor is further configured to: generate the plurality of sub-queries comprises: classifying query portions,” ([0014-0015], [0022]).
	As per claim 17, Gopi further shows “wherein the processor is further configured to: classify the query portions including identifying a classification type for a portion of the query,” ([0014-0015], [0022]).
	As per claim 18, Gopi further shows “wherein the datasets comprise linked data points,’ ([0032]). 

	As per claim 20, Gopi further shows “wherein at least one triple of the triples are formatted to comply with a Resource Description Framework (“RDF”) data model,” (([0019],[0034, [0036], [0038]])). 

                                               Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2017/0053130 A1) by Hughes; Benjamin Alexander
(US 2013/0156348 A1) by IRANI; Michal





                                                   

                                   


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sept. 28, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153